Citation Nr: 1026648	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-00 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Whether the reduction of the disability rating from 30 percent to 
20 percent effective November 1, 2008, for service-connected 
right shoulder impingement syndrome, was proper


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty from September 2000 to July 
2005. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which reduced the disability rating from 30 percent to 
20 percent effective November 1, 2008, for service-connected 
right shoulder impingement syndrome.  The case has since been 
transferred to the RO in Sioux Falls, South Dakota to reflect the 
Veteran's current location. 

In May 2010, the Veteran presented testimony before the 
undersigned in a videoconference hearing.  A copy of the 
transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran was last afforded an examination in May 2009; 
however, the examination report is inadequate to properly assess 
the Veteran's current level of disability.  The examiner recorded 
range of motion for the right shoulder and stated that there was 
no pain except as noted for internal rotation, which was reported 
as  "0 to 70 with pain degrees."  At his hearing, the Veteran 
indicated that his main symptom was pain.  The Board finds that a 
new examination which records the starting point of pain with 
range of motion testing is necessary.  The RO should ensure that 
a different examiner than the one who conducted the May 2009 
examination should be scheduled to perform the new examination.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination to 
be conducted by an examiner other than the 
one who performed the May 2009 examination 
to determine the current level of severity 
of his right shoulder disability. The 
claims folder and a copy of this Remand 
must be made available to the examiner who 
should indicate on the examination report 
that (s)he has reviewed the folder in 
conjunction with the examination.  

Any indicated studies should be performed 
and the examination report should comply 
with all AMIE protocols for rating 
shoulder disabilities.  The examiner 
should specifically report the starting 
point of pain on range of motion testing.

The complete rationale for any opinion 
provided should be included in the 
examination report.

2.	The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.

3.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


